Exhibit 10.4




CHARTER COMMUNICATIONS, INC.
RESTRICTED STOCK AGREEMENT


THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made and entered into as
of April 23, 2019 (“Date of Grant”) by and between Charter Communications, Inc.,
a Delaware corporation (the “Company”), and ________________ (the “Grantee”),
with reference to the following facts:
A.    The Grantee is a member of the Board of Directors of the Company.
B.    Pursuant to the Company’s 2019 Stock Incentive Plan (the “Plan”), the
Board of Directors has approved compensation levels of the Board of Directors
including a grant to the Grantee of ____ Shares of the Class A common stock, par
value $.001 per share, of the Company (the “Shares”), with such grant being
subject to certain vesting conditions.
C.Accordingly, the Company wishes to grant the Shares to the Grantee, and the
Grantee wishes to accept such grant, on the terms and conditions set forth in
this Agreement.


NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Grantee and the Company hereby agree as follows:
1.
Grant and Terms of Shares.



1.1Grant of Shares. The Company hereby grants the Shares to the Grantee under
the Plan, subject to the terms and conditions set forth in this Agreement.


1.2Vesting. All of the Shares shall become vested on April 23, 2020 if the
Grantee remains continuously as a member of the Board of Directors of the
Company from the date of this Agreement through April 23, 2020. Upon the
termination of the Grantee’s continuous membership on the Company’s Board of
Directors for any reason, all unvested Shares shall be automatically cancelled.
All unvested Shares shall be held by Computershare, the transfer agent to the
Company (“Computershare”), until the Shares fully vest.
 
2.
General Restrictions on Transfer of Shares.



2.1No Transfers of Unvested Shares. In no event shall the Grantee Transfer any
Shares that are not vested (or any right or interest therein) to any Person in
any manner whatsoever. Any purported Transfer of unvested Shares made without
fully complying with all of the provisions of this Agreement shall be null and
void and without force or effect.


2.2Termination of Transfer Restrictions. The restrictions set forth in this
Section 2 shall terminate upon the written agreement of the Company and the
Grantee. There shall be no restrictions or conditions on the Transfer of vested
Shares other than those imposed by Applicable Laws and the terms of Section 5 of
this Agreement.


3.Grant of Shares Subject to Plan. The grant of Shares under this Agreement
shall be subject to all of the terms and provisions of the Plan, except as
modified by this Agreement.


Page 1 of 7

--------------------------------------------------------------------------------




4.Voting and Distribution Rights. The Grantee shall have the right to vote all
Shares, and to receive all distributions and dividends with respect to all
Shares, whether or not such Shares have vested.


5.Compliance With Applicable Laws. To the extent not heretofore registered under
the Securities Act, the Company shall use reasonable efforts to effect and
maintain registration of the Shares. The Grantee will do all acts and things,
execute, acknowledge and deliver all documents and instruments, and make all
representations and warranties that are necessary or appropriate, in the
judgment of the Company, for the grant, vesting, holding or Transfer of the
Shares to comply with Applicable Laws. Without limiting the generality of the
foregoing, the Grantee hereby represents and warrants that:


(a)    He is sufficiently aware of the Company's business affairs and financial
condition to reach an informed and knowledgeable decision to acquire the Shares.
(b)    He understands that the Shares must be held indefinitely unless
subsequently registered under the Securities Act or unless an exemption from
registration is otherwise available (such as Rule 144 under the Securities Act).
In addition, he understands that the Transfer of the Shares will be restricted
unless they are registered or such registration is not required in the opinion
of counsel for the Company.
(c)    He understands that at the time he wishes to sell the Shares, there may
be no public market upon which to make such a sale, and that, even if such a
public market then exists, the Company may not be satisfying the current public
information requirements of Rule 144, and that, in such event, he would be
precluded from selling the Shares under Rule 144 even if the minimum holding
periods had been satisfied.
6.
Tax Withholding.



To the extent that the grant or the vesting of the Shares results in taxable
income to the Grantee for federal, state or local income tax purposes, the
Grantee shall pay to the Company any withholding taxes required by Applicable
Laws with respect to such taxable income (in such amounts as determined by the
Grantee, but at least equal to the minimum required amounts) through the payment
of cash or tender of Shares of the Class A common stock of the Company (which
may include a portion of the Shares), as elected by the Grantee. If any Shares
are so tendered, the value thereof for purposes of such tender shall be used in
determining the applicable income tax.
7.
Certain Definitions.



For purposes of this Agreement, the following terms are defined as follows:
7.1"Applicable Laws" means the legal requirements relating to the grant,
vesting, holding, or Transfer of the Shares, including, without limitation, the
requirements of state corporations law, federal and state securities law,
federal and state tax law, and the requirements of any stock exchange or
quotation system upon which the Shares may then be listed or quoted. For all
purposes of this Agreement, references to statutes and regulations shall be
deemed to


Page 2 of 7

--------------------------------------------------------------------------------




include any successor statutes and regulations, to the extent reasonably
appropriate as determined by the Company.


7.2 “Person” shall mean a company, a corporation, an association, a partnership,
a limited liability company, an organization, a joint venture, a trust or other
legal entity, an individual, a government or political subdivision thereof or a
governmental agency.


7.3"Securities Act" shall mean the Securities Act of 1933, as amended, and the
rules promulgated thereunder.


7.4“Transfer” shall mean any sale, transfer, assignment, hypothecation,
encumbrance, placement in trust (voting or otherwise) or transfer by operation
of law (other than by way of a merger or consolidation of the Company) or other
disposition, whether direct or indirect, whether voluntary or involuntary,
whether by gift, bequest or otherwise, of Shares. In the case of a
hypothecation, the Transfer shall be deemed to occur both at the time of the
initial pledge and at any pledgee's sale or a sale by any secured creditor or a
retention by the secured creditor of the pledged Shares in complete or partial
satisfaction of the indebtedness for which the Shares are security.


Any capitalized term used in this Agreement which is not otherwise defined shall
have the meaning set forth in the Plan.
8.
General.



8.1.Governing Law. This Agreement shall be governed by and construed under the
laws of the state of Delaware applicable to agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.


8.2.Notices. Any notice required or permitted under this Agreement shall be
given in writing by express courier or by postage prepaid, United States
registered or certified mail, return receipt requested, to the address set forth
below or to such other address for a party as that party may designate by 10
days advance written notice to the other parties. Notice shall be effective upon
the earlier of receipt or 3 days after the mailing of such notice.


If to the Company:
Charter Communications, Inc.

400 Atlantic Street
Stamford, Connecticut 06901
Attention: General Counsel


If to the Grantee:    










Page 3 of 7

--------------------------------------------------------------------------------




8.3.Legend. In addition to any other legend which may be required by agreement
or Applicable Laws, each share held by Computershare representing unvested
Shares shall have endorsed upon its face a legend in substantially the form set
forth below:


THESE SHARES ARE SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER, SALE AND
HYPOTHECATION AND CERTAIN REPURCHASE RIGHTS. A COMPLETE STATEMENT OF THE TERMS
AND CONDITIONS GOVERNING SUCH RESTRICTIONS IS SET FORTH IN AN AGREEMENT, DATED
AS OF APRIL 25, 2018, A COPY OF WHICH IS ON FILE AT THE CORPORATION'S PRINCIPAL
OFFICE.


Upon vesting, Computershare shall issue and deliver directly to the Grantee the
Vested Shares without a restrictive legend.
8.4.Community Property.      Without prejudice to the actual rights of spouses
as between each other, for all purposes of this Agreement, the Grantee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
or her spouse with respect to any Shares and the parties hereto shall act in all
matters as if the Grantee was the sole owner of such Shares. This appointment is
coupled with an interest and is irrevocable.


8.5.Modifications. This Agreement may be amended, altered or modified only by a
writing signed by each of the parties hereto.


8.6.Application to Other Stock. In the event any capital stock of the Company or
any other corporation shall be distributed on, with respect to, or in exchange
for the Unvested Shares as a stock dividend, stock split, reclassification or
recapitalization in connection with any merger or reorganization or otherwise,
all restrictions, rights and obligations set forth in this Agreement shall apply
with respect to such other capital stock to the same extent as they are, or
would have been applicable, to the Unvested Shares on or with respect to which
such other capital stock was distributed.


8.7.Additional Documents. Each party agrees to execute any and all further
documents and writings, and to perform such other actions, which may be or
become reasonably necessary or expedient to be made effective and carry out this
Agreement.


8.8.No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.


8.9.Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.


8.10.No Assignment. Except as otherwise provided in this Agreement, the Grantee
may not assign any of his, her or its rights under this Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company


Page 4 of 7

--------------------------------------------------------------------------------




shall be permitted to assign its rights or obligations under this Agreement, but
no such assignment shall release the Company of any obligations pursuant to this
Agreement.


8.11.Severability. The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.


8.12.Equitable Relief. The Grantee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Grantee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies they may have at law or under this Agreement.


8.13.Arbitration.


8.13.1General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this section 8.13 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
the City of Stamford, Connecticut.


8.13.2Selection of Arbitrator. In the event the parties are unable to agree upon
an arbitrator, the parties shall select a single arbitrator from a list of nine
arbitrators drawn by the parties at random from a list of nine persons (which
shall be retired judges or corporate or litigation attorneys experienced in
stock options and buy-sell agreements) provided by the office of the American
Arbitration Association having jurisdiction over Stamford, Connecticut. If the
parties are unable to agree upon an arbitrator from the list so drawn, then the
parties shall each strike names alternately from the list, with the first to
strike being determined by lot. After each party has used four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.


8.13.3Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this paragraph the parties
shall be


Page 5 of 7

--------------------------------------------------------------------------------




entitled to reasonable discovery subject to the discretion of the arbitrator.
The remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute. The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that he or it would be entitled to summary judgement if the matter
had been pursued in court litigation. In the event of a conflict between the
applicable rules of the American Arbitration Association and these procedures,
the provisions of these procedures shall govern.


8.13.4Fees and Costs. Any filing or administrative fees shall be borne initially
by the party requesting arbitration. Notwithstanding the foregoing, the
prevailing party in such arbitration, as determined by the arbitrator, and in
any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party's costs (including but not limited to the arbitrator's
compensation), expenses, and attorneys' fees.


8.13.5Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.


8.14.Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.


8.15.Number and Gender. Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past; (d)
references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.


8.16.Counterparts.     This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


8.17.Complete Agreement. This Agreement and the Plan constitute the parties'
entire agreement with respect to the subject matter hereof and supersede all
agreements,


Page 6 of 7

--------------------------------------------------------------------------------




representations, warranties, statements, promises and understandings, whether
oral or written, with respect to the subject matter hereof.


IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement to
be effective as of the date first above written.
The “Company”
CHARTER COMMUNICATIONS, INC., a Delaware corporation


By:
________________________________

Richard R. Dykhouse, Executive Vice President, General Counsel and
Corporate Secretary
    
The “Grantee”


______________________________________










Page 7 of 7